Exhibit 10.4
 
BILL OF SALE AND ASSIGNMENT


THIS BILL OF SALE AND ASSIGNMENT (this “Assignment”), dated as of the 31st day
of January, 2014, is entered into by and among Yorktown Management and Financial
Services, L.L.C., an Oklahoma limited liability company (“Yorktown”), Greystone
Manufacturing, L.L.C., an Oklahoma limited liability company (“Greystone
Manufacturing”), Greystone Logistics, Inc., an Oklahoma corporation (“Greystone
Logistics”), and Warren F. Kruger (“Kruger”).


RECITALS


A. Greystone Manufacturing is a wholly-owned subsidiary of Greystone Logistics.


B.  Kruger is the sole member of Yorktown.


C. Yorktown owes Greystone Manufacturing the aggregate amount of $3,750,084.53
(the “Greystone Accounts Receivable”).


D. Greystone Logistics owes Kruger the aggregate amount of $2,662,782.09,
consisting of $794,710.86 in respect of compensation owed to Kruger and
$1,868,071.23 in respect of a note payable owed to Kruger (collectively, the
“Greystone Accounts Payable”).


E. The parties desire to offset the Greystone Accounts Receivable and the
Greystone Accounts Payable on a dollar-for-dollar basis, in accordance with the
terms and conditions of this Assignment, which results in a net balance owed by
Yorktown of $1,087,302.44 (the “Offset Balance”).


F. Yorktown wishes to sell the Assets (as defined below) to Greystone
Manufacturing, and Greystone Manufacturing wishes to purchase the Assets from
Yorktown, in accordance with the terms and conditions of this Assignment.


AGREEMENT


NOW, THEREFORE, the parties hereto hereby agree as follows:


1.  Transfer of Assets.  Yorktown hereby conveys, grants, sells, transfers,
assigns, releases and delivers to Greystone Manufacturing all of Yorktown’s
right, title and interest in and to the assets described on Schedule A attached
hereto (collectively, the “Assets”).


2.  Offset and Purchase Price for the Assets.


(a) The parties agree that the Greystone Accounts Payable and the Greystone
Accounts Receivable are hereby offset on a dollar-for-dollar basis, which
results in a net balance owed by Yorktown in an amount equal to the Offset
Balance.


(b)           The parties agree that the aggregate purchase price for the
transfer of the Assets from Yorktown to Greystone Manufacturing pursuant to this
Agreement shall be $2,400,000, which has been paid as follows:


(i) $1,000,000 has been paid in cash on the date hereof by Greystone
Manufacturing to Yorktown for the Molding Machine (as defined on Schedule A);


(ii) $300,000 has been paid in cash on the date hereof by Greystone
Manufacturing to Yorktown for the Crane (as defined on Schedule A); and


(iii) The purchase price for the Injection Molds (as defined on Schedule A) is
that the Offset Balance is hereby deemed to be paid in full by Yorktown and an
additional $12,697.56 has been paid in cash by Greystone Manufacturing to
Yorktown on the date hereof.


 
1

--------------------------------------------------------------------------------

 
3.  Further Assurances.  Yorktown agrees from time to time, at the request of
Greystone Manufacturing, and without further consideration, to execute,
acknowledge and deliver such further instruments of transfer, bills of sale,
assignments, transfers and conveyances and to take such other actions as
Greystone Manufacturing may reasonably request in order more effectively to
convey and transfer to and vest in Greystone Manufacturing the Assets hereby
conveyed and assigned.


4.  Representations or Warranties.  Yorktown warrants to Greystone Manufacturing
that Yorktown is the legal owner of the Assets and that the Assets are free of
all liens, claims and other encumbrances. YORKTOWN HEREBY EXPRESSLY DISCLAIMS
AND NEGATES ANY OTHER REPRESENTATION OR WARRANTY, WHETHER EXPRESSED OR IMPLIED,
OF ANY KIND, INCLUDING WITHOUT LIMITATION RELATING TO THE CONDITION OF THE
ASSETS (INCLUDING WITHOUT LIMITATION ANY WARRANTY OF MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE), IT BEING THE INTENTION OF YORKTOWN AND GREYSTONE
MANUFACTURING THAT THE ASSETS BE CONVEYED “AS IS, WHERE IS” IN THEIR PRESENT
CONDITION AND STATE OF REPAIR EXCEPT AS EXPRESSLY PROVIDED OTHERWISE HEREIN.


5.   Governing Law.  This Assignment shall be governed by and construed in
accordance with the substantive law of the State of Oklahoma without giving
effect to the principles of conflicts of law thereof.


[Signatures appear on following page.]
 
 
 
2

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Assignment to be
effective for all purposes as of the date first above written.


“Yorktown”


YORKTOWN MANAGEMENT AND
FINANCIAL SERVICES, L.L.C.
 
 By: /s/ Warren F. Kruger                                           
       Warren F. Kruger
       Manager
 
“Greystone Manufacturing”                                                      


GREYSTONE MANUFACTURING, L.L.C.
 
By: /s/ Warren F. Kruger                                           
      Warren F. Kruger
      Manager                                
 
“Greystone Logistics”


GREYSTONE LOGISTICS,
INC.                                                                           
 
By: /s/ William W. Rahhal                                           
      William W. Rahhal
      Chief Financial Officer
 
“Kruger”
 
/s/ Warren F. Kruger                                           
Warren F. Kruger


 
3

--------------------------------------------------------------------------------

 


SCHEDULE A


ASSETS


The Assets are comprises of the items described below:


1.  
One Cincinnati Milacron Injection Molding Machine, model ML1760-1054, serial
#H35A0300008 (the “Molding Machine”)



2.  
One Lift Systems heavy lift crane, model 45MBL, serial #MBL045001 (collectively,
the “Crane”)



3.  
The following injection molds (collectively, the “Injection Molds”):

 
Serial #
 
Product ID
 
Description
N/A
 
RO.48.45
 
48X45 Monoblock Partial Lip/No Lip
3405
 
SPL.32.30.LEG
 
32X30 Bottom Mold
3333
 
TC.32X30
 
32X30 Top Cap Mold
3395
 
PF.36.36/PF.37.37.TOP
 
36X36 or 37X37 Top Pallet Mold
3390
 
PF.36.36/PF.37.37.LEG
 
36X36 or 37X37 Leg Pallet Mold
R10C6
 
LD.48.42
 
48X42 Monoblock with 4 rod configuration
N/A
 
GS.37.32.3r
 
37X32 Runner mold with 3 rod insertion points
N/A
 
GS.37.37.6r
 
37X37 Picture frame mold with 4 rod insertion points
7123
 
GS.44.30.KEG
 
44X30 Keg mold with 10 rod insertion points
6116
 
GS.48.40.6r
 
48X40 Picture frame rackable pallet with 5 rod insertion points
6114
 
GS.48.40.6r
 
48X40 Picture frame rackable pallet with 5 rod insertion points
6115
 
GS.48.40.6r
 
48X40 Picture frame rackable pallet with 5 rod insertion points
4007
 
GS.48.44.6r
 
48X44 Picture frame rackable mold
N/A
 
GS.48.40.NST.LD
 
48X40 Nestable Pallet (Greystone Nestable)
N/A
 
GS.48.40.NST.HD
 
48X40 Nestable Pallet (Greystone Grocery Nestable)
363248
 
GS.48.40.FDK.TP
 
48X40 Flat Deck top pallet mold
365362
 
GS.48.40.FDK.BT
 
48x40 Flat Deck 3 runner bottom mold
365332
 
GS.48.40.MDP.TP
 
48x40 Mid duty top pallet mold
364364
 
GS.48.40.MDP.TP
 
48x40 Mid duty pallet mold
365268
 
GS.48.40.MDP.TP
 
48x40 Mid duty pallet mold
364771
 
GS.48.40.MDP.TP
 
48x40 Mid duty pallet mold
363250
 
GS.48.40.MDP.BT
 
48X40 Mid Duty picture frame mold

 
 
 
4

--------------------------------------------------------------------------------